Citation Nr: 0119652	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  01-03 428	)	DATE
	)
	)



THE ISSUE

Whether a May 10, 1982 decision of the Board of Veterans' 
Appeals, to the extent it affirmed a termination of a total 
rating based upon individual unemployability, should be 
revised or reversed on the grounds of clear and unmistakable 
error.



REPRESENTATION

Moving party represented by:    Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The veteran had active service from February 1943 to January 
1946 and June 1955 to January 1957.  

Historically, a June 1970 rating decision granted service 
connection and assigned a 70 percent evaluation for an 
anxiety disorder and granted a total rating based upon 
individual unemployability, all effective January 9, 1970.  
In a May 10, 1982 decision, the Board of Veterans' Appeals 
(Board), in part, affirmed an April 1981 rating decision's 
termination of a total rating based upon individual 
unemployability (terminated as of July 1, 1981).  In a 
December 14, 1984 decision, the Board affirmed a September 
1982 rating decision's reduction of an evaluation for 
generalized anxiety disorder with dysthymic features from 70 
percent to 50 percent (reduced as of January 1, 1983).  A 
subsequent August 11, 1988 Board decision affirmed a 1987 
rating decision's confirmation of a 50 percent evaluation for 
generalized anxiety disorder with dysthymic features.  

In March and May 2001, the veteran's representative filed 
with the Board a formal motion for revision of said Board 
decisions on the grounds of clear and unmistakable error.  
For the reasons explained in greater detail below, in view of 
the grant as to the May 1982 Board decision, claims as to the 
other decisions are rendered moot.  Therefore, the only issue 
receiving review herein is as listed on the title page of 
this decision.  

In April 2001, the Board's administrative staff sent the 
veteran a letter, advising him, in part, that said motion had 
been received and that he should review pertinent laws and 
regulations concerning motions for revision of Board 
decisions based on clear and unmistakable error.  
Accordingly, the undersigned Member of the Board will herein 
render a decision on said clear and unmistakable error 
motion.  



FINDINGS OF FACT

1.  By rating action of June 1970, a 70 percent rating was 
assigned for a service connected psychiatric disorder; a 
total rating based on individual unemployability was also 
granted.  The grants were effective January 9, 1970.

2.  In a May 10, 1982 decision, the Board, in part, affirmed 
an April 1981 rating decision's termination of a total rating 
based upon individual unemployability (terminated as of July 
1, 1981).  

3.  The May 10, 1982 Board decision did not consider the 
provisions of 38 C.F.R. §§ 3.343 or 3.344 concerning 
reductions of total ratings, especially those total ratings 
that had been in effect for over 5 years.

4.  If the proper regulations had been considered, the 
outcome would have been manifestly different.


CONCLUSION OF LAW

The May 10, 1982 Board decision, insofar as it affirmed a 
termination of a total rating based upon individual 
unemployability, is clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1403 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished, particularly 
in light of the grant herein of this motion.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
Supp. 2000); 38 C.F.R. § 20.1406 (2000).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.   

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court), in Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

It is contended, in essence, that the May 10, 1982 Board 
decision, insofar as it affirmed an April 1981 rating 
decision's termination of a total rating based upon 
individual unemployability, is clearly and unmistakably 
erroneous.  It is asserted, in essence, that the termination 
of a total rating based upon individual unemployability and 
reduction of said psychiatric disability evaluation violated 
certain regulatory procedural safeguards, including 38 C.F.R. 
§ 3.343.  The Board agrees as discussed below.  As noted, the 
finding of error as to the first decision renders 
consideration of the subsequent decisions moot as the total 
rating based on individual unemployability is restored.  As 
such, discussion of subsequent decisions is not needed as 
jurisdiction would stem from a the decision herein revised.  
See e.g., VAOPGCPREC 3-2001 (Precedent opinion of the VA 
General Counsel issued in January 2001).


Analysis

Historically, a June 1970 rating decision granted service 
connection and assigned a 70 percent evaluation for an 
anxiety disorder, and granted a total rating based upon 
individual unemployability, all effective January 9, 1970.  
That June 1970 rating decision sheet specifically stated 
therein that the veteran had received in-service and post-
service treatment for an anxiety disorder; and that a VA 
examination reported the veteran as "restless, fidgety, 
disturbed, loses his breath and gets tired easily.  He has 
not worked for over a year.  He is restless, moody and very 
irritable."  

An April 1981 rating decision sheet indicated that the total 
rating based upon individual unemployability, which had been 
in effect for more than a decade, was terminated as of July 
1, 1981, on the grounds that "[a]lthough he was granted 
individual unemployability for his service[-]connected 
nervous condition, the record clearly shows that he left work 
in 1969 due to a coronary condition....  He also had three back 
fusions....  The record shows the veteran's unemployability was 
due mainly to his conditions which are not service[-
]connected."  In a May 10, 1982 decision, the Board, in 
part, affirmed that April 1981 rating decision's termination 
of a total rating based upon individual unemployability.  In 
that Board decision's "discussion and evaluation" section, 
it was explained that although the veteran had not been 
employed for a number of years, "a total rating based on 
unemployability due to service-connected disability, by 
definition requires that the unemployability be caused 
entirely by impairment which is service connected.  In this 
regard, the veteran's neurotic symptomatology, even including 
worsening anxiety and depression, is clearly consistent with 
an ability for some form of substantially gainful employment.  
In our opinion, the veteran has significant cardiac and 
orthopedic disorders at present, in addition to having a 
limited educational background.  However, these matters are 
not determinative...."  

In its May 10, 1982 decision, the Board cited to evidence 
that the veteran had "left his job as an auto mechanic in 
1969 because of his coronary condition"; a January 1981 VA 
psychiatric examination report, which noted superficial 
insight and judgment and fair memory and other cognitive 
functions and diagnosed generalized anxiety disorder with 
dysthymic features; subsequent VA outpatient treatment 
records, which included medication prescribed for increased 
anxiety and the veteran's complaints that he was unable to 
work due to tenseness, irritability, and inability to 
concentrate; and written statements from former employers, to 
the effect that the veteran was unable to work due to 
inability to handle stress or constant mood changes.  

A critical point is that it does not appear from any of the 
evidence then of record, including said April 1981 rating 
decision sheet, an August 1981 Statement of the Case, or the 
May 10, 1982 Board decision itself, that 38 C.F.R. § 3.343 
(in effect since August 19, 1968), pertaining to continuance 
of total disability ratings, was cited to or actually 
considered by the Board.  The provisions of 38 C.F.R. 
§ 3.343(c) stated, in pertinent part:  Individual 
unemployability.  In reducing a rating of 100 percent 
service-connected disability based on individual 
unemployability, the provisions of VA Regulation 1105(e) are 
for application but caution must be exercised in such a 
determination that actual employability is established by 
clear and convincing evidence.  

"Clear and convincing" means proven to a "reasonable 
certainty" but not necessarily "undebatable."  Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  The clear and convincing 
standard of proof is an intermediate standard of proof 
between preponderance of the evidence and beyond a reasonable 
doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. 
Brown, 5 Vet. App. 430, 434 (1993).  

The Court has held that "[t]here is no question that a 
disability rating may be reduced; however, the circumstances 
under which rating reductions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the Secretary."  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  The Court further stated 
"...after-the-fact justification cannot resurrect a flawed 
rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Id., at 282.  In 
Brown v. Brown, 5 Vet. App. 413, 422 (1993), the Court held 
that where a rating is reduced without observance of 
applicable law and regulation, such rating is void ab initio 
and the Court will set aside the decision as "not in 
accordance with the law."  

It does not appear that there was "clear and convincing" 
evidence then of record that the veteran was employable.  
Additionally, there was no medical opinion or other competent 
evidence indicating that said service-connected psychiatric 
disability did not preclude employability or that the 
veteran's unemployability was only due to disability for 
which service connection was not in effect.  This apparent 
failure by the Board in its May 10, 1982 decision to apply 
38 C.F.R. § 3.343(c) appears to have been prejudicial to the 
veteran.  Significantly, although the Board's May 10, 1982 
decision cited to evidence that the veteran had left his job 
as an auto mechanic in 1969 because of a coronary condition, 
clinical evidence pertaining to cardiovascular and back 
disabilities had been of record prior to the June 1970 rating 
decision that originally granted a total rating based upon 
individual unemployability (including a December 1969 private 
medical statement that the veteran "has been advised not to 
work because of a question of angina.").  

Thus, the Board now concludes that, but for the Board's 
failure in its May 10, 1982 decision to apply § 3.343(c), 
which provides procedural safeguards for continuance of total 
ratings based on individual unemployability, the veteran's 
total rating would not in all probability have been 
terminated.  See 38 C.F.R. § 3.343(c); Dofflemeyer; and 
Brown.  As such, in view of the case law as described, the 
May 10, 1982 Board decision, insofar as it affirmed a 
termination of a total rating based upon individual 
unemployability, is clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1403.  

As noted, the effect of this decision is to render void all 
subsequent Board and RO decisions regarding the rating of an 
increased rating, to include a total rating based on 
individual unemployability.  See e.g., VAOPGCPREC 3-2001.


ORDER

Since the Board's May 10, 1982 decision, insofar as it 
affirmed a termination of a total rating based upon 
individual unemployability is clearly and unmistakably 
erroneous, the motion for revision or reversal is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



